Case: 1:21-cv-04004 Document #: 21-2 Filed: 09/10/21 Page 1 of 29 PageID #:264




                EXHIBIT B
Case: 1:21-cv-04004 Document #: 21-2 Filed: 09/10/21 Page 2 of 29 PageID #:265




           DECLARATION OF MICHAEL AJAY CHANDRA

1. My names is Michael Ajay Chandra. I am an associate attorney of Global IP
   Law Group, LLC. I am licensed to practice law in the State of Illinois (Reg.
   No. 6326699).

2. I have personal knowledge about the facts stated below and am competent to
   testify about them.

3. Using an internet connected computer, I accessed the United States Patent
   and Trademark Office’s Trademark Electronic Search System (TESS)
   database on September 10, 2021. The URL for the database is
   https://tmsearch.uspto.gov/.

4. The TESS database contains a help menu found at the URL
   https://tmsearch.uspto.gov/bin/gate.exe?f=help&state=4803:dokwxw.1.1

5. I understand from reviewing the TESS help menu that the search field [FM]
   (a search operator used in a query) means “Full Mark” that the Full Mark
   search field “provides for exact match searches”.

6. I understand from reviewing the TESS help menu that the search field [LD]
   (a search operator used in a query) means “Live/Dead” and the “search
   LIVE[LD] can be used to obtain all live records.”

7. I understand from reviewing the TESS help menu that the search field [BI]
   (a search operator used in a query) means “Basic Index” and that the Basic
   Index search field “will retrieve marks that have the word segment” being
   searched “anywhere in the word mark or pseudo mark”.

8. From the landing page for the TESS database, I selected the “Word and/or
   Design Mark Search (Structured)”. On the resulting search screen, I entered
   the search query “(Empower)[FM] and (live)[LD]”. My purpose was to limit
   the search to exact matches for “Empower” and for live records. TESS
   returned 66 records that I have attached to this declaration.

9. From the landing page for the TESS database, I selected the “Word and/or
   Design Mark Search (Structured)”. On the resulting search screen, I entered
   the search query “(Empower)[BI] and (live)[LD]”. My purpose was to
  Case: 1:21-cv-04004 Document #: 21-2 Filed: 09/10/21 Page 3 of 29 PageID #:266




      search for “Empower” anywhere within a word mark or pseudo mark but
      only for live records. TESS returned 784 records that I have attached to this
      declaration.


I declare under penalty of perjury under the laws of the United States of America
that the foregoing is true and correct.


________________________________


Executed on September 10, 2021
              Case: 1:21-cv-04004 Document #: 21-2 Filed: 09/10/21 Page 4 of 29 PageID #:267
          United States Patent and Trademark Office

          Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Fri Sep 10 03:32:23 EDT 2021



 Logout   Please logout when you are done to release system resources allocated for you.


 Start List                  OR   Jump to                      66 Records(s) found (This
       At:                             record:
                                                               page: 1 ~ 66)
Refine Search ((Empower)[FM] and (live)[LD])[ALL]                   Submit
Current Search: S1: ((Empower)[FM] and (live)[LD])[ALL] docs: 66 occ: 132


    Serial Number Reg. Number Word Mark Check Status Live/Dead
1   90061928       6480392        EMPOWER TSDR              LIVE
2   90061923       6480391        EMPOWER TSDR              LIVE
3   90071314                      EMPOWER TSDR              LIVE
4   90071306                      EMPOWER TSDR              LIVE
5   90324976       6467889        EMPOWER TSDR              LIVE
6   90742510                      EMPOWER TSDR              LIVE
7   90549827                      EMPOWER TSDR              LIVE
8   90708671                      EMPOWER TSDR              LIVE
9   90430892                      EMPOWER TSDR              LIVE
10 90045663                       EMPOWER TSDR              LIVE
11 90061853                       EMPOWER TSDR              LIVE
12 90071311                       EMPOWER TSDR              LIVE
13 90496976                       EMPOWER TSDR              LIVE
14 90494852                       EMPOWER TSDR              LIVE
15 90341808                       EMPOWER TSDR              LIVE
16 90284662                       EMPOWER TSDR              LIVE
17 88897489                       EMPOWER TSDR              LIVE
18 88762715        6429236        EMPOWER TSDR              LIVE
19 88945475                       EMPOWER TSDR              LIVE
20 88981167        6374494        EMPOWER TSDR              LIVE
21 88369568        6190643        EMPOWER TSDR              LIVE
22 88453033        5937180        EMPOWER TSDR              LIVE
23 88054163        5842601        EMPOWER TSDR              LIVE
24 88738439        6106497        EMPOWER TSDR              LIVE
25 88230281        5998107        EMPOWER TSDR              LIVE
26 88098816        5869676        EMPOWER TSDR              LIVE
27 87288523        6350957        EMPOWER TSDR              LIVE
28 87709124        5770619        EMPOWER TSDR              LIVE
29 87130787        5885721        EMPOWER TSDR              LIVE

                                                        Ex. B - 1
          Case: 1:21-cv-04004 Document #: 21-2 Filed: 09/10/21 Page 5 of 29 PageID #:268
30 87130705    5885720     EMPOWER TSDR                   LIVE
31 87667139    5858057     EMPOWER TSDR                   LIVE
32 87787304    5704812     EMPOWER TSDR                   LIVE
33 87652302    5490741     EMPOWER TSDR                   LIVE
34 87260142    5274894     EMPOWER TSDR                   LIVE
35 86458515    4819753     EMPOWER TSDR                   LIVE
36 86629547    5686423     EMPOWER TSDR                   LIVE
37 86111551    4555633     EMPOWER TSDR                   LIVE
38 86911155    5277272     EMPOWER TSDR                   LIVE
39 86110873    4505504     EMPOWER TSDR                   LIVE
40 86797925    5134477     EMPOWER TSDR                   LIVE
41 86979872    5042989     EMPOWER TSDR                   LIVE
42 86138916    5396638     EMPOWER TSDR                   LIVE
43 86435969    5407837     EMPOWER TSDR                   LIVE
44 86700663    4908225     EMPOWER TSDR                   LIVE
45 85505745    4179451     EMPOWER TSDR                   LIVE
46 85421659    4138881     EMPOWER TSDR                   LIVE
47 85447942    4185452     EMPOWER TSDR                   LIVE
48 85536161    4179521     EMPOWER TSDR                   LIVE
49 85386828    4118313     EMPOWER TSDR                   LIVE
50 85969162    4710320     EMPOWER TSDR                   LIVE
51 79195129    5388762     EMPOWER TSDR                   LIVE
52 79159533    4893902     EMPOWER TSDR                   LIVE
53 78343715    3058186     EMPOWER TSDR                   LIVE
54 77612960    3926136     EMPOWER TSDR                   LIVE
55 77109832    3991435     EMPOWER TSDR                   LIVE
56 77109771    3987522     EMPOWER TSDR                   LIVE
57 77442852    3875294     EMPOWER TSDR                   LIVE
58 76640728    3392283     EMPOWER TSDR                   LIVE
59 76520296    2859681     EMPOWER TSDR                   LIVE
60 76378821    2867305     EMPOWER TSDR                   LIVE
61 76347302    2901960     EMPOWER TSDR                   LIVE
62 76189649    2549666     EMPOWER TSDR                   LIVE
63 76061654    2562447     EMPOWER TSDR                   LIVE
64 75374804    3060536     EMPOWER TSDR                   LIVE
65 75120520    2657469     EMPOWER TSDR                   LIVE
66 75048425    2657465     EMPOWER TSDR                   LIVE




                           |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




                                                     Ex. B - 2
              Case: 1:21-cv-04004 Document #: 21-2 Filed: 09/10/21 Page 6 of 29 PageID #:269
          United States Patent and Trademark Office

          Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Fri Sep 10 03:32:23 EDT 2021



 Logout   Please logout when you are done to release system resources allocated for you.


 Start List                 OR   Jump to                      784 Records(s) found (This
       At:                            record:
                                                              page: 1 ~ 100)
Refine Search ((Empower)[BI] and (live)[LD])[ALL]                    Submit
Current Search: S2: ((Empower)[BI] and (live)[LD])[ALL] docs: 784 occ: 1947


       Serial     Reg.                                                                Check
                                                         Word Mark                             Live/Dead
      Number     Number                                                               Status
1    97009494             EMPOWER BUSINESS ENTREPRENEUR & DESIGN                     TSDR      LIVE
2    97006719             WE EMPOWER SMART MONEY & BEST-LIFE CHOICES                 TSDR      LIVE
3    97004029             RISE (RENEW, INSPIRE, SUPPORT, EMPOWER)                    TSDR      LIVE
4    90796273             SHARE HONOR ENCOURAGE IZ MOTIVATE EMPOWER                  TSDR      LIVE
5    90054379             EMPOWER UNITED                                             TSDR      LIVE
6    90792247             EMPOWER CONSTRUCTION                                       TSDR      LIVE
7    90790102             EMPOWER YOUR NAP                                           TSDR      LIVE
                          OUR MISSION IS TO EMPOWER WOMEN THROUGH EDUCATION...
8    90519057                                                                        TSDR      LIVE
                          CONNECTION...COMMUNITY
9    90189851             EMPOWER360                                                 TSDR      LIVE
10   90106191             EMPOWER EDUCATE ENCOURAGE                                  TSDR      LIVE
11   90089641             EMPOWR REVISION KNEE                                       TSDR      LIVE
                          HABNET CHAMBER OF COMMERCE EDUCATE PARTICIPATE ELEVATE
12   90786526                                                                        TSDR      LIVE
                          EMPOWER
13   90786381             OPPORTUNITY 1888 ·FOUNDATION· INSPIRE, EMPOWER, PRESERVE   TSDR      LIVE
14   90177210             EMPOWER MOVEMENT TOWARD RELIEF                             TSDR      LIVE
15   90061928 6480392 EMPOWER                                                        TSDR      LIVE
16   90061923 6480391 EMPOWER                                                        TSDR      LIVE
17   90244053             EMPOWER PHARMA                                             TSDR      LIVE
18   90071314             EMPOWER                                                    TSDR      LIVE
19   90495452             EMPOWER GENNOW                                             TSDR      LIVE
20   90071306             EMPOWER                                                    TSDR      LIVE
21   90483410             EDUCATE. CONNECT. EMPOWER.                                 TSDR      LIVE
22   90589357             EMPOWER STUDENT VOICES                                     TSDR      LIVE
23   90516373             BUILDING BALANCE TO EMPOWER                                TSDR      LIVE
24   90491795             STRENGTHEN | SUPPORT | EMPOWER                             TSDR      LIVE
25   90468639             EMPOWER THE PURSUIT                                        TSDR      LIVE
26   90467514             EMPOWERED NURSES EMPOWER NURSES                            TSDR      LIVE
27   90324976 6467889 EMPOWER                                                        TSDR      LIVE

                                                        Ex. B - 3
          Case: 1:21-cv-04004 Document #: 21-2 Filed: 09/10/21 Page 7 of 29 PageID #:270
28   90279008           R.E.S.E.T REINVIGORATE.EDUCATE.STRATEGIZE.EMPOWER TEAM UP TSDR     LIVE
29   90762427           JAY SMITH EMPOWERS                                          TSDR   LIVE
30   90685567           CAFE FEMENINO COFFEE THAT EMPOWERS EST 2004                 TSDR   LIVE
31   90502285           IN POWER TO EMPOWER                                         TSDR   LIVE
                        WE SERVE, WE CARE, WE EMPOWER, WE PERFORM, WE DO THE
32   90008089 6275933                                                               TSDR   LIVE
                        RIGHT THING.
33   90901265           DELTA ENERGY EMPOWER YOURSELF                               TSDR   LIVE
34   90760781           EMPOWER ALL                                                 TSDR   LIVE
35   90900254           E EMPOWER NETWORK.CC STOP DOMESTIC VIOLENCE                 TSDR   LIVE
36   90755172           SHOWER & EMPOWER                                            TSDR   LIVE
37   90731637           PERSONAL CAPITAL AN EMPOWER COMPANY                         TSDR   LIVE
38   90731609           PERSONAL CAPITAL AN EMPOWER COMPANY                         TSDR   LIVE
39   90221696           EVE WOMENS MINISTRY EMPOWER VISION EQUIP                    TSDR   LIVE
40   90893847           CW EMPOWER SCHOLARSHIP                                      TSDR   LIVE
41   90745259           EMPOWER YOU THROUGH L.I.F.T.                                TSDR   LIVE
42   90742510           EMPOWER                                                     TSDR   LIVE
43   90549827           EMPOWER                                                     TSDR   LIVE
44   90455095           WEALTH BUILDER EMPIFY EMPOWER MODIFY SALES PROFIT           TSDR   LIVE
45   90180418 6465235 INUPOWERS                                                     TSDR   LIVE
46   90891298           BASIN UNITED EDUCATE EMPOWER PROTECT                        TSDR   LIVE
47   90891185           BASIN UNITED EDUCATE EMPOWER PROTECT                        TSDR   LIVE
48   90890886           EMPOWER UNITED SOLUTIONS                                    TSDR   LIVE
49   90735754           EMPOWER HER HEALTH BY DR. ALISHA                            TSDR   LIVE
50   90472406           GFTES GOD FAMILY TEAMWORK EMPOWER SUCCESS                   TSDR   LIVE
51   90152283           EMPOWERSC                                                   TSDR   LIVE
52   90735555           EMPOWER HER HEALTH                                          TSDR   LIVE
53   90487029           EMPOWER.APPLY.RETAIN.NOW.                                   TSDR   LIVE
54   90731038           FV FORT VALLEY STATE UNIVERSITY EMPOWER THE POSSIBLE 1895   TSDR   LIVE
55   90731029           FV FORT VALLEY STATE UNIVERSITY EMPOWER THE POSSIBLE 1895   TSDR   LIVE
56   90730495           PROJECT EMPOWER WOMEN                                       TSDR   LIVE
57   90725045           ELOQUENT WOMEN EMPOWER WOMEN INC. EWEW                      TSDR   LIVE
58   90724602           MPOWER BUILD. GROW. BE.                                     TSDR   LIVE
59   90724371           EMPOWER THE VILLAGE                                         TSDR   LIVE
60   90055149           EMPOWERLINK                                                 TSDR   LIVE
61   90054971           EMPOWERLINK                                                 TSDR   LIVE
62   90718500           EMPOWER HER                                                 TSDR   LIVE
63   90069681           EMPOWER AI PLATFORM                                         TSDR   LIVE
64   90713086           SIGGA WAREHOUSE EMPOWER                                     TSDR   LIVE
65   90713027           SIGGA EAM EMPOWER                                           TSDR   LIVE
66   90712982           SIGGA EMPOWER                                               TSDR   LIVE
67   90708671           EMPOWER                                                     TSDR   LIVE
68   90870246           MISS AMERICA EMPOWER ACADEMY                                TSDR   LIVE
69   90457178           LIBERATE INNOVATE EMPOWER LET'S L.I.E                       TSDR   LIVE
70   90425115           ; RES;LIENT ENCOURAGE, SUPPORT & EMPOWER                    TSDR   LIVE
71   90298390 6445815 EMPOWER YOUR BRAND                                            TSDR   LIVE
72   90295251 6445702 VAULT EMPOWERS                                                TSDR   LIVE
73   90089609           IMPOWER                                                     TSDR   LIVE

                                                  Ex. B - 4
          Case: 1:21-cv-04004 Document #: 21-2 Filed: 09/10/21 Page 8 of 29 PageID #:271
74   90087137        EMDIGO EMPOWER MINDS DEVELOP IDEAS GROW OPPORTUNITIES                   TSDR   LIVE
75   90868224        EMPOWER PSYCHEDELICS                                                    TSDR   LIVE
76   90693791        DISCOVER. DECIPHER. EMPOWER.                                            TSDR   LIVE
77   90684934        EMPOWER WITH INSIGHT                                                    TSDR   LIVE
78   90069676        EMPOWER PLATFORM                                                        TSDR   LIVE
79   90860548        POWER TO EMPOWER                                                        TSDR   LIVE
80   90686188        GEARFLO EMPOWER PEOPLE                                                  TSDR   LIVE
81   90685544        COFFEE THAT EMPOWERS                                                    TSDR   LIVE
82   90857814        TEACHER, EMPOWER, INSPIRE, MOTIVATE                                     TSDR   LIVE
83   90680658        EMPOWER YOUR SKIN                                                       TSDR   LIVE
84   90677929        EPOWER                                                                  TSDR   LIVE
85   90430892        EMPOWER                                                                 TSDR   LIVE
86   90671162        HIGH TECH EMPOWERS HUMAN TOUCH                                          TSDR   LIVE
87   90848022        EMPOWER COACHING                                                        TSDR   LIVE
88   90664401        EMPOWERTECH                                                             TSDR   LIVE
89   90472673        EDUCATE. EMPOWER. ELEVATE. THROUGH WINE.                                TSDR   LIVE
90   90846795        CONNECT EMPOWER AMPLIFY                                                 TSDR   LIVE
                     ENGAGE, EDUCATE, EMPOWER; EMPOWER; WEALTH STRATEGIES &
91   90846659                                                                                TSDR   LIVE
                     INSURANCE SOLUTIONS
92   90661492        EA EMPOWER ATLANTA                                                      TSDR   LIVE
                     NURTURE EVOLVE SELF CONFIDENCE WORTH NAVIGATE WELL
93   90394640                                                                                TSDR   LIVE
                     BEING EMPOWER SPIRITUAL NESW
94   90394058        STEM EMPOWERS                                                           TSDR   LIVE
95   90654544        360 JACQUELINE ENCOURAGE EMPOWER ENHANCE ENRICH                         TSDR   LIVE
96   90652463        SHE SHE HELPS EMPOWER                                                   TSDR   LIVE
97   90651007        EMPOWER FAMILY THERAPY                                                  TSDR   LIVE
98   90463567        EMPOWERED TO EMPOWER                                                    TSDR   LIVE
99   90269756        EMPOWER NOLA                                                            TSDR   LIVE
100 90269746         EMPOWER NOLA                                                            TSDR   LIVE




                           |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




                                                     Ex. B - 5
              Case: 1:21-cv-04004 Document #: 21-2 Filed: 09/10/21 Page 9 of 29 PageID #:272
          United States Patent and Trademark Office

          Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Fri Sep 10 03:32:23 EDT 2021



 Logout   Please logout when you are done to release system resources allocated for you.


 Start List                 OR   Jump to                      784 Records(s) found (This
       At:                            record:
                                                              page: 101 ~ 200)
Refine Search ((Empower)[BI] and (live)[LD])[ALL]                     Submit
Current Search: S2: ((Empower)[BI] and (live)[LD])[ALL] docs: 784 occ: 1947


       Serial Reg.                                                                     Check
                                                          Word Mark                           Live/Dead
      Number Number                                                                    Status
101 90269742            EMPOWER NOLA                                                   TSDR LIVE
102 90627133            BOLD STRONG EDUCATE. EMPOWER. VOTE.                            TSDR LIVE
103 90045663            EMPOWER                                                        TSDR LIVE
104 90147152 6423785 HOUR TO EMPOWER                                                   TSDR LIVE
105 90061853            EMPOWER                                                        TSDR LIVE
                        ÉÉÉÉ THE TOMÉ FOUNDATION ÉNABLE. ÉMPOWER. ÉNERGIZE.
106 90829845                                                                           TSDR LIVE
                        ÉMBRACE.
107 90829486            SEEK SEEKING EDUCATION EMPOWERS KNOWLEDGE                      TSDR LIVE
108 90825276            MG EMPOWER.                                                    TSDR LIVE
109 90632265            UU UBANI E. UKUKU INSPIRE INFLUENCE EMPOWER CHANGE             TSDR LIVE
110 90125093            EMPOWERTV                                                      TSDR LIVE
111 90822910            SAFETYSKILLS EMPOWER                                           TSDR LIVE
112 90068165            EMPOWHER YOURSELF                                              TSDR LIVE
113 90627397            EMPOWER YOUR SHOWER - THOUGHTS TO CHANGE YOUR WORLD            TSDR LIVE
114 90626594            EMPOWER YOUR PELVIS                                            TSDR LIVE
115 90626379            W.H.O.R.E (WOMAN HAVE OVERCOME RESILIENCE EMPOWER)             TSDR LIVE
116 90071311            EMPOWER                                                        TSDR LIVE
117 90416888            DYNASTY EMPOWER BUILD YOUR DYNASTY EMPOWER YOURSELF            TSDR LIVE
118 90620586            KAYYY EMPOWERS                                                 TSDR LIVE
119 90610057            EMPOWER YOUR STORY WITH VOICE                                  TSDR LIVE
120 90609855            TWELVE 87 EMPOWER INSPIRE INFLUENCE                            TSDR LIVE
121 90801788            UB3 ENGAGE EDUCATE EMPOWER                                     TSDR LIVE
122 90606300            LEADERSHIP CONCEPTS INSTITUTE, LLC EDUCATE. EQUIP. EMPOWER.    TSDR LIVE
123 90798991            EMPOWER THE GIRLS                                              TSDR LIVE
124 90581859            THE SISTERS IN LAW EST. 2019 CONNECT ENCOURAGE EMPOWER         TSDR LIVE
125 90351818            EMPOWER PUBLIC SAFETY, TOGETHER                                TSDR LIVE
126 90002091 6405043 CHEMICAL FREE EMPOW3R MIND BODY SOUL                              TSDR LIVE
127 90577006            EMPOWER SLEEP                                                  TSDR LIVE


                                                        Ex. B - 6
         Case: 1:21-cv-04004 Document #: 21-2 Filed: 09/10/21 Page 10 of 29 PageID #:273
128 90071539 6398270 EMPWR DATA YOUR DATA.YOUR LIFE. EMPOWERED.                   TSDR LIVE
129 90584056       STEP (SOLUTIONS TO EMPOWER PATIENTS) PROGRAM                   TSDR LIVE
130 90398681       E                                                              TSDR LIVE
131 90398678       E                                                              TSDR LIVE
132 90398671       E                                                              TSDR LIVE
133 90398335       CERTIFIED HERO COACH LEARN, EARN, EMPOWER                      TSDR LIVE
134 90065270 6384409 PREP PROVIDING RESOURCES TO EMPOWER PEOPLE                   TSDR LIVE
135 90016145 6391107 ENT YOUTH SERVICES, EMPOWER NURTURE TRANSFORM                TSDR LIVE
136 90577839       EMPWR                                                          TSDR LIVE
137 90576944       EMPOWER SLEEP                                                  TSDR LIVE
138 90339848       REDUCE RISK. EMPOWER GROWTH.                                   TSDR LIVE
                   CRF CONSTITUTIONAL RIGHTS FOUNDATION EDUCATE. ENGAGE.
139 90458599                                                                      TSDR LIVE
                   EMPOWER.
140 90562481       EMPOWER MOBILITY                                               TSDR LIVE
141 90555895       EMPOWER ME GLAM                                                TSDR LIVE
142 90551617       EMPOWERED LEADERS EMPOWER LEADERS                              TSDR LIVE
143 90558001       ENGAGE TO EMPOWER                                              TSDR LIVE
144 90065759       EMPOWHER NEW YORK                                              TSDR LIVE
145 90065757       EMPOWHER_NY                                                    TSDR LIVE
146 90065756       EMPOWHER NEW YORK                                              TSDR LIVE
147 90550930       NATURALZING AWAKEN, NOURISH, EMPOWER YOUR LIFE                 TSDR LIVE
148 90550656       IGNITE, INSPIRE, EMPOWER                                       TSDR LIVE
149 90294271       ME EMPOWER BUSINESS MANAGEMENT                                 TSDR LIVE
150 90067596 6360157 E3 CONSULTING EDUCATE ENRICH EMPOWER                         TSDR LIVE
151 90361294       TEACH EMPOWER ADVOCATE                                         TSDR LIVE
152 90539159       EMPOWER PEOPLE TO MAKE DECISIONS                               TSDR LIVE
                   BFIRE ENTERPRISES LLC WE DON'T JUST INVEST, WE DEVELOP AND
153 90538766                                                                      TSDR LIVE
                   EMPOWER OUR COMMUNITIES.
154 90496976       EMPOWER                                                        TSDR LIVE
155 90494852       EMPOWER                                                        TSDR LIVE
156 90346871       EMPOWERWELL                                                    TSDR LIVE
157 90142396 6339011 ACDHH LET'S GET TO WORK ENGAGE EMPLOY EMPOWER                TSDR LIVE
158 90341808       EMPOWER                                                        TSDR LIVE
159 90319711       EMPOWER THEVILLAGE                                             TSDR LIVE
160 90284662       EMPOWER                                                        TSDR LIVE
161 90163949 6341037 EMPOWER KICKBOXING                                           TSDR LIVE
162 90319762       IT TAKES A VILLAGE ETV EMPOWER THEVILLAGE                      TSDR LIVE
163 90319708       ETV                                                            TSDR LIVE
164 90482839       FOCUS TO EMPOWER                                               TSDR LIVE
165 90330970       FOCUS TO EMPOWER                                               TSDR LIVE
                   SELF ACTUALIZATION GROWING YOUR VISION EMBRACING YOUR TRUTH
166 90140955       LIVING YOUR TRUTH LIVING YOUR BEST LIFE                     TSDR LIVE
                   EMBRACE·INSPIRE·EMPOWER
                   THE DIASPORA COLLECTIVE CELEBRATE DISCOVER CONNECT
167 90139948                                                                      TSDR LIVE
                   EMPOWER
168 90314602       ENPOWR                                                         TSDR LIVE
169 90313033       E EMPOWER TODAY COUNSELING SERVICES                            TSDR LIVE
170 90301555       PURE PEOPLE FOR URBAN AND RURAL EDUCATION EDUCATE.EMPOWER TSDR LIVE

                                              Ex. B - 7
         Case: 1:21-cv-04004 Document #: 21-2 Filed: 09/10/21 Page 11 of 29 PageID #:274
171 90172024       EMPOWER YOUR HEALTHSPAN                                                  TSDR LIVE
172 90239844       EMPOWER. ACTIVATE. TACKLE THE CHAMPION IN YOU                            TSDR LIVE
173 90298198       EMPOWR ME INTERACTIVE NUTRITION                                          TSDR LIVE
174 90292898       EMPOWER AFRICA                                                           TSDR LIVE
175 90160255       TIT-TEES EMPOWERWEAR                                                     TSDR LIVE
176 90227317       EMPOWER FIVES                                                            TSDR LIVE
177 90212141       MAXIMIZE THE BRAIN, EMPOWER THE MIND                                     TSDR LIVE
178 90282226       BECOME INSPIRE EMPOWER                                                   TSDR LIVE
179 90237705       EMPOWER BURGER                                                           TSDR LIVE
180 90257214       ETU                                                                      TSDR LIVE
181 90227849       LINKEMPOWER                                                              TSDR LIVE
182 90229451       IMPOWER                                                                  TSDR LIVE
183 90035348 6270629 EDUCATE EQUIP EMPOWER                                                  TSDR LIVE
184 90142889       EMPOWER TO COMMUNICATE (E.T.C. SPEECH)                                   TSDR LIVE
185 90088400       EMPWR LIVING                                                             TSDR LIVE
186 90020555 6256032 EMPOWER BROWARD                                                        TSDR LIVE
187 90008734 6249620 EMPOWER YOUR STORY                                                     TSDR LIVE
188 90310247       CREDIT SERVICES EMPOWER CREDIT RESTORATION.                              TSDR LIVE
189 88212990       EMPOWR PARTIAL KNEE                                                      TSDR LIVE
190 88086528       BATEMAN BOTTLE BY EMPOWER                                                TSDR LIVE
191 88982408       EMPOWHER                                                                 TSDR LIVE
192 88950121 6466445 BLADE SHARPEN · EQUIP · EMPOWER                                        TSDR LIVE
193 88723242       LATINA EMPOW(H)ER SUMMIT                                                 TSDR LIVE
194 88603561       EMPOWER FIELD AT MILE HIGH                                               TSDR LIVE
195 88603560       EMPOWER FIELD AT MILE HIGH                                               TSDR LIVE
196 88603558       EMPOWER FIELD AT MILE HIGH                                               TSDR LIVE
197 88603555       EMPOWER FIELD AT MILE HIGH                                               TSDR LIVE
198 88603554       EMPOWER FIELD                                                            TSDR LIVE
199 88603551       EMPOWER FIELD AT MILE HIGH                                               TSDR LIVE
200 88603547       EMPOWER FIELD                                                            TSDR LIVE




                          |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




                                                    Ex. B - 8
           Case: 1:21-cv-04004 Document #: 21-2 Filed: 09/10/21 Page 12 of 29 PageID #:275
          United States Patent and Trademark Office

          Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Fri Sep 10 03:32:23 EDT 2021



 Logout   Please logout when you are done to release system resources allocated for you.


 Start List                 OR   Jump to                      784 Records(s) found (This
       At:                            record:
                                                              page: 201 ~ 300)
Refine Search ((Empower)[BI] and (live)[LD])[ALL]                    Submit
Current Search: S2: ((Empower)[BI] and (live)[LD])[ALL] docs: 784 occ: 1947


       Serial    Reg.                                                                 Check
                                                         Word Mark                             Live/Dead
      Number    Number                                                                Status
201 88820076 6464515 EMPOWER LEARN CREATE                                            TSDR      LIVE
202 88500028 6456325 REGENCE EMPOWER                                                 TSDR      LIVE
203 88572746             EMPOWER-PAD                                                 TSDR      LIVE
204 88897489             EMPOWER                                                     TSDR      LIVE
205 88650754             EMPOWER DSD                                                 TSDR      LIVE
206 88325493             EMPOWERED WOMEN, EMPOWER WOMEN                              TSDR      LIVE
                         SRCAR SOUTHWEST RIVERSIDE COUNTY ASSOCIATION OF REALTORS
207 88935889 6431258                                                              TSDR         LIVE
                         PROMOTE | PROTECT | EMPOWER
208 88775877             EMPOWER EASY IRA                                            TSDR      LIVE
209 88224629             EMPOWHER                                                    TSDR      LIVE
210 88762715 6429236 EMPOWER                                                         TSDR      LIVE
211 88730147 6429193 SYMETRA EMPOWERS                                                TSDR      LIVE
212 88730142 6429191 SYMETRA EMPOWERS                                                TSDR      LIVE
213 88696791             DESIGNED TO PERFORM. ENGINEERED TO EMPOWER                  TSDR      LIVE
                         TO EMPOWER KIDS TO SHAPE THE WORLD AROUND THEM AND
214 88961190                                                                         TSDR      LIVE
                         WITHIN THEM
215 88225379 6420397 EMPOWER THE WORLD. ONE MIND AT A TIME                           TSDR      LIVE
216 88733427             EMPOW HER                                                   TSDR      LIVE
217 88258849 5813357 TEAM EMPOWER                                                    TSDR      LIVE
218 88258838 5813355 TEAM EMPOWER                                                    TSDR      LIVE
219 88258835 5935510 TEAM EMPOWER SHRM FOUNDATION                                    TSDR      LIVE
220 88258831 5935509 TEAM EMPOWER SHRM FOUNDATION                                    TSDR      LIVE
221 88271637             STAFFR EMPOWER. EMPLOY.                                     TSDR      LIVE
222 88865500             E3 AFRICA EDUCATE. ENRICH. EMPOWER.                         TSDR      LIVE
223 88447547 6375521 BRAIN EMPOWER                                                   TSDR      LIVE
224 88945475             EMPOWER                                                     TSDR      LIVE
225 88022963             EMPOWER MEDICAL DEVICES                                     TSDR      LIVE
226 88172180             EMPOWERTUDE                                                 TSDR      LIVE
227 88981167 6374494 EMPOWER                                                         TSDR      LIVE

                                                        Ex. B - 9
         Case: 1:21-cv-04004 Document #: 21-2 Filed: 09/10/21 Page 13 of 29 PageID #:276
228 88850307 6367655 IO INDUSTRY EMPOWER CONNECTIONS                            TSDR       LIVE
229 88282983 5828397 EMPOWERED                                                  TSDR       LIVE
230 88811757 6365536 EMPWRDATA                                                  TSDR       LIVE
231 88949226           COLLECTIVE GENERATION EMPOWER UNITE                      TSDR       LIVE
232 88930314           SUPPORT, EMPOWER & LEAD FEARLESSLY                       TSDR       LIVE
233 88886974           NARCASSIST 2EDUCATE + 2EQUIP = 2EMPOWER                  TSDR       LIVE
234 88743626           EMPOWER LABS                                             TSDR       LIVE
235 88664388           EMPOWER EXCHANGE                                         TSDR       LIVE
236 88919053           IMPOWER                                                  TSDR       LIVE
237 88323886           EMPOWER BLACK DOLL CREATIONS                             TSDR       LIVE
238 88918112           EMPOWER-PAD                                              TSDR       LIVE
                       SPECTRUM WORKS EMPLOY AND EMPOWER INDIVIDUALS WITH
239 88089504                                                                    TSDR       LIVE
                       AUTISM
240 88816241 6331716 CONNECT ACHIEVE RESPECT EMPOWER TEAM ACTIONS               TSDR       LIVE
241 88646046 6331500 EMPOWER WEALTH MANAGEMENT LIVE LIFE EMPOWERED              TSDR       LIVE
242 88311455           POWER                                                    TSDR       LIVE
243 88441149           WE EMPOWER BUSINESS                                      TSDR       LIVE
244 88441117           WE EMPOWER LAWYERS                                       TSDR       LIVE
245 88441104           WE EMPOWER FRANCHISES                                    TSDR       LIVE
246 88441081           WE EMPOWER HOSPITALS                                     TSDR       LIVE
247 88441060           WE EMPOWER BUSINESSES                                    TSDR       LIVE
248 88086676 5749404 EMPOWERHER                                                 TSDR       LIVE
249 88880884           M-POWER BAR                                              TSDR       LIVE
250 88489369 6072904 M MILSPOUSE MONEY MISSION EDUCATE · EMPOWER · ELEVATE      TSDR       LIVE
251 88882627 6310641 EMPOWER ME WITH KINESIOLOGY                                TSDR       LIVE
252 88664395 6058542 EMPOWERXCHANGE                                             TSDR       LIVE
253 88664393 6089396 EMPOWER ILLINOIS                                           TSDR       LIVE
254 88664386 6099726 EMPOWER ILLINOIS                                           TSDR       LIVE
255 88852464           TO EMPOWER HUMAN POTENTIAL THROUGH SIGHT                 TSDR       LIVE
256 88788279 6290772 HEAL HER HEART. HEAL, EMPOWER RESTORE                      TSDR       LIVE
257 88612370           RICOH EMPOWERS DIGITAL WORKPLACES                        TSDR       LIVE
258 88454869 6290135 RETREATS DESIGNED TO EMPOWER + ENERGIZE + ELEVATE          TSDR       LIVE
259 88980209 6284946 EMPOWERED WOMEN, EMPOWER WOMEN                             TSDR       LIVE
260 88768700 6280181 EMT EMPOWER MENTAL TRAINING                                TSDR       LIVE
261 88698755 6278770 ENGINEERED TO EMPOWER                                      TSDR       LIVE
262 88199429 6091825 MSE CREATIVE CONSULTING SCIENCE EMPOWERS BUSINESS          TSDR       LIVE
263 88899485           GOLDEN INTELLECT SERVICES THAT EMPOWER                   TSDR       LIVE
264 88058247 5713485 EMPOWER TO ENGAGE                                          TSDR       LIVE
265 88729221 6268004 INSPIRE.EMPOWER.ACHIEVE.                                   TSDR       LIVE
266 88225557 6267220 EMPOWER CAMDEN                                             TSDR       LIVE
267 88794408           EMPOWER TOOLS                                            TSDR       LIVE
268 88663343 6246759 EMPOWER YOUR PURPOSE                                       TSDR       LIVE
269 88956595 6238410 EMPOWER YOURSELF CONDO RIGHTS                              TSDR       LIVE
270 88701599 6236561 EMPWR MVMT                                                 TSDR       LIVE
                       ARISE TO GREATNESS EQUIP EMPOWER ESTABLISH THE GREATNESS
271 88686394 6236510                                                            TSDR       LIVE
                       WITHIN!
272 88678395 6236488 THE POWER OF EM                                            TSDR       LIVE

                                               Ex. B - 10
         Case: 1:21-cv-04004 Document #: 21-2 Filed: 09/10/21 Page 14 of 29 PageID #:277
273 88927251 6221120 THE INSPIRING STYLIST T.I.M.E.E. TO INSPIRE MOTIVE ENCOURAGE              TSDR   LIVE
                     EMPOWER
274 88369568 6190643 EMPOWER                                                                   TSDR   LIVE
275 88331146 6213967 WOMEN'S WAY CONNECTS EMPOWERS INVESTS                                     TSDR   LIVE
                       BECAUSE JEWELRY SHOULD NOT JUST BE BEAUTIFUL... IT SHOULD
276 88911605 6210481                                                                           TSDR   LIVE
                       EMPOWER + INSPIRE YOU
277 88453033 5937180 EMPOWER                                                                   TSDR   LIVE
278 88766913 6202165 WE EMPOWER                                                                TSDR   LIVE
279 88507839           EMPOWER CBD, THE REVERSE GATEWAY DRUG                                   TSDR   LIVE
280 88507825           EMPOWER CBD                                                             TSDR   LIVE
281 88908609 6189942 EDUCATE. EXPERIENCE. EMPOWER.                                             TSDR   LIVE
282 88756872 6191494 EMPOWER YOUR PASSION                                                      TSDR   LIVE
283 88327838 6190552 EMPOWER BY GURU                                                           TSDR   LIVE
                       LIQUID BIOPSY IS REVOLUTIONIZING CANCER TREATMENT. NRICHDX
284 88250571 6190469                                                                           TSDR   LIVE
                       EMPOWERS THAT REVOLUTION.
285 88160597 5999728 EMPOWER.MITIGATE.PROTECT.                                                 TSDR   LIVE
286 88355505 6180934 EMPOWER TOO INSPIRE                                                       TSDR   LIVE
                       EMPOWER GENERATIONS INNOVATION STUDIOS
287 88834192 6173686                                                                           TSDR   LIVE
                       EMPOWERGENERATIONS.ORG
288 88833928 6168093 EMPOWER PROFESSIONALS                                                     TSDR   LIVE
289 88479632 6159374 ANALYZE. ELEVATE. EMPOWER.                                                TSDR   LIVE
290 88651553 6151140 WARRIOR ANGEL RIDERS EMPOWER · BEAUTY · STRENGTH                          TSDR   LIVE
291 88777622 6146272 STAFFORD COUNTY PUBLIC SCHOOLS INSPIRE EMPOWER EXCEL                      TSDR   LIVE
292 88795654 6141111 MOTIVATE INSPIRE LEAD EMPOWER                                             TSDR   LIVE
293 88383722 6137274 EMPOWER PEOPLE TO CHANGE THE WORLD                                        TSDR   LIVE
294 88582845 6128240 ENGAGE. EQUIP. EMPOWER.                                                   TSDR   LIVE
295 88356940           EMPOWER YOURSELF                                                        TSDR   LIVE
296 88457551 6125763 EMPOWER HEALTH SUITE                                                      TSDR   LIVE
297 88054163 5842601 EMPOWER                                                                   TSDR   LIVE
298 88356979           EP EMPOWERPHARM                                                         TSDR   LIVE
299 88738439 6106497 EMPOWER                                                                   TSDR   LIVE
300 88726115 6100240 MPOWR COMMUNITY                                                           TSDR   LIVE




                             |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




                                                      Ex. B - 11
           Case: 1:21-cv-04004 Document #: 21-2 Filed: 09/10/21 Page 15 of 29 PageID #:278
          United States Patent and Trademark Office

          Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Fri Sep 10 03:32:23 EDT 2021



 Logout   Please logout when you are done to release system resources allocated for you.


 Start List                 OR   Jump to                       784 Records(s) found (This
       At:                            record:
                                                               page: 301 ~ 400)
Refine Search ((Empower)[BI] and (live)[LD])[ALL]                    Submit
Current Search: S2: ((Empower)[BI] and (live)[LD])[ALL] docs: 784 occ: 1947


       Serial    Reg.                                                                 Check
                                                         Word Mark                             Live/Dead
      Number    Number                                                                Status
301 88601000 6099494 MPOWHER ATHLETE                                                 TSDR      LIVE
302 88427699 6098872 EMPOWER SERIES                                                  TSDR      LIVE
303 88711432 6094717 SHARE SPEAK. HEAR. AFFECT. RELATE. EMPOWER.                     TSDR      LIVE
304 88688575 6097987 EDUCATE. EMPOWER. ELEVATE.                                      TSDR      LIVE
305 88404669 6092104 DIRECT TRADE EMPOWERS                                           TSDR      LIVE
306 88529834 6087405 EXPLORE ENCOURAGE EMPOWER                                       TSDR      LIVE
307 88454756 6081612 EMPOWERDX                                                       TSDR      LIVE
308 88341807 6081239 THRIVE HEALTH CONNECTION EDUCATE EMPOWER ENRICH                 TSDR      LIVE
309 88682807 6074384 KNOWLEDGE EMPOWERS VITALITY FLOWS                               TSDR      LIVE
310 88457303 6072796 EDUCATE. EMPOWER. TRANSFORM.                                    TSDR      LIVE
311 88685591 6069326 SELECT CONNECT EMPOWER                                          TSDR      LIVE
312 88674189 6068489 EMBRACE THE CHANGE. EMPOWER A NEW YOU.                          TSDR      LIVE
313 88340133 6059857 EMPOWER CHMS                                                    TSDR      LIVE
314 88340132 6059856 EMPOWER CHMS                                                    TSDR      LIVE
315 88652064 6052942 EMPOWHER INSTITUTE                                              TSDR      LIVE
316 88644900 6052403 E EMPOWER CONSULTING PARTNERS                                   TSDR      LIVE
317 88341851 6030643 EMPOWER MANUFACTURING                                           TSDR      LIVE
318 88652051 6047590 EMPOWHER                                                        TSDR      LIVE
319 88626862 6041784 MAKEUP THAT EMPOWERS                                            TSDR      LIVE
320 88080856 6043302 EMPOWER SELECT                                                  TSDR      LIVE
321 88629044 6036920 EMPOWER MIDLIFE                                                 TSDR      LIVE
                         BOARD SUITED EDUCATE. PREPARE. EMPOWER YOURSELF FOR
322 88050566 5921998                                                                 TSDR      LIVE
                         BOARD SERVICE.
323 88311621 6030527 TRAIN TRUST & EMPOWER                                           TSDR      LIVE
324 88604492 6023598 DALIA EMPOWER                                                   TSDR      LIVE
                         LEADERSHIP ECONOMIC EMPOWERMEN CONFERENCE ACTIVISM
325 88305916 5994071                                                                 TSDR      LIVE
                         DEVELOPMENT
326 88341307 6020285 TEAM EMPOWER HOUR                                               TSDR      LIVE
327 88262059             EMPOWER PHARMA                                              TSDR      LIVE

                                                        Ex. B - 12
         Case: 1:21-cv-04004 Document #: 21-2 Filed: 09/10/21 Page 16 of 29 PageID #:279
328 88567583 6001763 WCG EMPOWER EDUCATE ENABLE                                     TSDR   LIVE
329 88230281 5998107 EMPOWER                                                        TSDR   LIVE
330 88098816 5869676 EMPOWER                                                        TSDR   LIVE
331 88514487 5988759 ESSENTIAL SUCCESS EDUCATE ENCOURAGE EMPOWER EST. 2012          TSDR   LIVE
332 88525737 5982129 EMPOWER YOUR EDGE                                              TSDR   LIVE
333 88506433 5972183 EMPOWER TATTOO                                                 TSDR   LIVE
334 88471871 5949236 RIGHT TO PLAY PROTECT. EDUCATE. EMPOWER.                       TSDR   LIVE
335 88094307 5939258 UNITE. EMPOWER. PROTECT.                                       TSDR   LIVE
336 88335104           EMPOWER LAW                                                  TSDR   LIVE
337 88334657           EMPOWER LAW                                                  TSDR   LIVE
338 88350005 5934084 EMPOWER A GIRL. CHANGE THE WORLD.                              TSDR   LIVE
339 88173192 5928301 EMPOWER THE PEOPLE WHO POWER MODERN BUSINESS                   TSDR   LIVE
340 88416547 5919244 EMPOWER YOURSELF WITH OPTIONS                                  TSDR   LIVE
341 88397880 5919034 EMPOWER THYSELF                                                TSDR   LIVE
342 88336023 5912855 EDUCATE. EXCITE. EMPOWER.                                      TSDR   LIVE
343 88359290 5907327 WOMEN OWNED BIZ CONNECT SUPPORT EMPOWER                        TSDR   LIVE
344 88339988 5905376 ZOE EMPOWERS                                                   TSDR   LIVE
345 88369287 5895261 STAND.SPEAK.EMPOWER.                                           TSDR   LIVE
346 88176878 5898780 EMPOWER WAVE                                                   TSDR   LIVE
347 88165686 5888730 EMPOWER YOUR WALL                                              TSDR   LIVE
348 88228373 5882569 THE PARKINSON'S EXPO EDUCATE · ENGAGE · EMPOWER                TSDR   LIVE
349 88312245 5878446 WOMENEMPOWERX                                                  TSDR   LIVE
350 88163272 5877962 THE MYSTIC'S ALTAR EMPOWER ENLIGHTEN                           TSDR   LIVE
351 88357763 5873519 AWAKEN. EMPOWER. EQUIP.                                        TSDR   LIVE
352 88345856 5872689 EMPOWER LOVE                                                   TSDR   LIVE
353 88344694 5872632 EMPOWER LOVE                                                   TSDR   LIVE
354 88182860 5875717 APIA SCHOLARS EDUCATE. ELEVATE. EMPOWER.                       TSDR   LIVE
355 88288437 5866528 LEVERAGING THE LAW TO EMPOWER THE ENSLAVED                     TSDR   LIVE
356 88062914 5865624 THE STRENGTH OF WE EMPOWERS THE NETWORK OF ME                  TSDR   LIVE
                       L.O.V.E YOUTH TEACHING YOUTH TO LEAD, OVERCOME, VALUE, AND
357 88054403 5860208                                                                TSDR   LIVE
                       EMPOWER
358 88013294 5864038 SABA EMPOWER                                                   TSDR   LIVE
359 88291418 5849942 WOMEN'S ADVENTURE TRAVELS EMPOWER COMMUNITY STORY              TSDR   LIVE
360 88272271 5833682 EMPOWER DELIVERED BY CRAIGHEAD ELECTRIC                        TSDR   LIVE
361 88271665 5833638 EMPOWER DELIVERED BY CRAIGHEAD ELECTRIC                        TSDR   LIVE
362 88163614 5831993 EMPOWER L1 LEXINGTON COUNTY SCHOOL DISTRICT ONE                TSDR   LIVE
363 88273006 5821802 CHILDREN HAVE THE POWER TO EMPOWER                             TSDR   LIVE
364 88094298 5810827 UNITE. EMPOWER. PROTECT.                                       TSDR   LIVE
365 88237413 5805550 EMPOWER YOUR PROJECT                                           TSDR   LIVE
366 88163816 5803976 THE CRITICAL THINKING CO. EMPOWER THE MIND!                    TSDR   LIVE
367 88179167 5792671 ETHEREVA EMBRACE EMPOWER EXPAND                                TSDR   LIVE
                       REIKI HEAL INSPIRE EMPOWER EDUCATION AND RESEARCH
368 88177030 5780080                                                                TSDR   LIVE
                       INSTITUTE
369 88163591 5779648 EMPOWER ONE LEXINGTON COUNTY SCHOOL DISTRICT ONE               TSDR   LIVE
370 88162386 5763038 EMPOWERFI                                                      TSDR   LIVE
371 88039888 5741723 EMPOWER THE I                                                  TSDR   LIVE
372 88094054 5721114 EMPOWER YOURSELF FOR BETTER HEALTH                             TSDR   LIVE

                                              Ex. B - 13
         Case: 1:21-cv-04004 Document #: 21-2 Filed: 09/10/21 Page 17 of 29 PageID #:280
373 88093759 5721099 SCRIAGGIO EMPOWER. INSPIRE. HEAL.                                          TSDR   LIVE
374 88056745 5713433 EMPOWER TO ENGAGE                                                          TSDR   LIVE
375 88071975 5703054 RISE COLORADO EDUCATE · ENGAGE · EMPOWER                                   TSDR   LIVE
376 88071969 5703053 RISE COLORADO EDUCATE · ENGAGE · EMPOWER                                   TSDR   LIVE
377 88008946 5679358 EMPOWERING TEACHERS TO EMPOWER STUDENTS                                    TSDR   LIVE
378 88005580 5669951 FOCUS ENCOURAGE EDUCATE EMPOWER                                            TSDR   LIVE
379 87488392           MEDTRONIC LABS EMPOWER HEALTH                                            TSDR   LIVE
380 87591023 5583712 EMPOWER ANALYTICS                                                          TSDR   LIVE
381 87796691 5865235 MPOWER                                                                     TSDR   LIVE
382 87811042 6434831 EMPOWER YOUR PROGRAM                                                       TSDR   LIVE
383 87101312           R.E.E.L. OUTLINE                                                         TSDR   LIVE
384 87667873 6403798 EMPOWER SEMICONDUCTOR                                                      TSDR   LIVE
385 87977777 5515656 EDUCATE | ENGAGE | EMPOWER                                                 TSDR   LIVE
386 87288523 6350957 EMPOWER                                                                    TSDR   LIVE
387 87978124 5613749 PURE EMPOWER                                                               TSDR   LIVE
                       FROM PATIENT-TO-PAYMENT, NTHRIVE EMPOWERS HEALTH CARE FOR
388 87656041 5480491                                                             TSDR                  LIVE
                       EVERY ONE IN EVERY COMMUNITY
389 87239455 5387940 EMPOWER CELLS TO CHANGE LIVES                                              TSDR   LIVE
390 87313884           EMPOWER TO SOAR                                                          TSDR   LIVE
391 87066975 5263648 PATHWAYS TO EMPOWER                                                        TSDR   LIVE
392 87816643           EMPOWER YOUR LIFESTYLE                                                   TSDR   LIVE
393 87812011           ONE CELGENE EMPOWER YOUR WORKDAY                                         TSDR   LIVE
394 87555476 5509859 CAREEMPOWER                                                                TSDR   LIVE
395 87282088 5284415 EMPOWERYU                                                                  TSDR   LIVE
396 87836216 5585902 TECH2EMPOWER                                                               TSDR   LIVE
397 87634527 6263581 RICOH EMPOWERS DIGITAL WORKPLACES                                          TSDR   LIVE
398 87391169 6216958 EMPOWER HEALTH SAVINGS ACCOUNT                                             TSDR   LIVE
399 87695156 5488528 EMPOWERED WOMEN EMPOWER WOMEN                                              TSDR   LIVE
400 87632231 5493969 EMPOWER MINDS. STRENGTHEN BODIES. INSPIRE CREATIVITY.                      TSDR   LIVE




                              |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




                                                       Ex. B - 14
           Case: 1:21-cv-04004 Document #: 21-2 Filed: 09/10/21 Page 18 of 29 PageID #:281
          United States Patent and Trademark Office

          Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Fri Sep 10 03:32:23 EDT 2021



 Logout   Please logout when you are done to release system resources allocated for you.


 Start List                 OR   Jump to                       784 Records(s) found (This
       At:                            record:
                                                               page: 401 ~ 500)
Refine Search ((Empower)[BI] and (live)[LD])[ALL]                     Submit
Current Search: S2: ((Empower)[BI] and (live)[LD])[ALL] docs: 784 occ: 1947


       Serial Reg.                                                                     Check
                                                          Word Mark                           Live/Dead
      Number Number                                                                    Status
401 87050410 6172164 EMPOWER BUSINESS USER                                             TSDR   LIVE
402 87866517 6169820 MORTGAGE WITH EASE ENGAGE ACCOMPLISH SIMPLIFY EMPOWER             TSDR   LIVE
403 87942098 6077481 OLYMPUS EMPOWER                                                   TSDR   LIVE
404 87634357 5464532 EDS 365                                                           TSDR   LIVE
405 87139839 5313054 EMPOWER YOUR GAMING WORLD                                         TSDR   LIVE
406 87391179 6064551 EMPOWER DYNAMIC RETIREMENT MANAGER                                TSDR   LIVE
407 87391170 6064550 EMPOWER HSA                                                       TSDR   LIVE
408 87923685 6053898 EMPOWERUP                                                         TSDR   LIVE
409 87923678 6053897 EMPOWERUP                                                         TSDR   LIVE
410 87845846 6053841 EMPOWERUP                                                         TSDR   LIVE
411 87235898 5404436 EDUCATE EMPOWER KIDS                                              TSDR   LIVE
412 87233459 5383497 EDUCATE AND EMPOWER KIDS                                          TSDR   LIVE
413 87940967 5648847 WE EMPOWER THE AMBITIOUS TO BECOME THE ACCOMPLISHED               TSDR   LIVE
414 87302245 5260922 EMPOWER YOUR VISION                                               TSDR   LIVE
415 87698269 5978719 EMPOWERME WELLNESS                                                TSDR   LIVE
416 87709124 5770619 EMPOWER                                                           TSDR   LIVE
417 87942283 5797420 EMPOWER MENTAL TRAINING                                           TSDR   LIVE
418 87698258 5944764 EMPOWERME WELLNESS                                                TSDR   LIVE
419 87112376 5921267 POWERED BY EMPOWER                                                TSDR   LIVE
420 87496906 5400273 EMPOWER SEMICONDUCTOR                                             TSDR   LIVE
421 87892884 5590423 SCIENTIA EST POTENTIA EDUCATE EMPOWER GROW                        TSDR   LIVE
422 87589731 5908683 EMPOWER HEARING SOLUTIONS                                         TSDR   LIVE
423 87351147 5309885 EMPOWERBOARDS                                                     TSDR   LIVE
424 87351129 5309882 EMPOWERIR                                                         TSDR   LIVE
425 87351181 5309888 EMPOWERHCM                                                        TSDR   LIVE
426 87131257 5887928 ENGAGE. ENLIGHTEN. EMPOWER.                                       TSDR   LIVE
427 87145295 5197463 EQUIP. EMPOWER. RESPOND.                                          TSDR   LIVE
428 87130787 5885721 EMPOWER                                                           TSDR   LIVE


                                                        Ex. B - 15
         Case: 1:21-cv-04004 Document #: 21-2 Filed: 09/10/21 Page 19 of 29 PageID #:282
429 87130705 5885720 EMPOWER                                                        TSDR   LIVE
430 87698319 5874914 EMPOWERME WELLNESS                                             TSDR   LIVE
431 87698305 5874913 EMPOWERME WELLNESS                                             TSDR   LIVE
432 87667139 5858057 EMPOWER                                                        TSDR   LIVE
433 87658196 5835407 WE EMPOWER WOMEN                                               TSDR   LIVE
                       RGC COFFEE 3E E E E SUSTAINABILITY PROGRAM ELEVATE EMPOWER
434 87901754 5824207                                                                TSDR   LIVE
                       EDUCATE
435 87691888 5829547 EMPOWR CR                                                      TSDR   LIVE
436 87691876 5829546 EMPOWR 3D POROUS                                               TSDR   LIVE
437 87091625 5813880 EMPOWR KNEE SYSTEM                                             TSDR   LIVE
438 87933830 5814720 PURCHASE TO EMPOWER                                            TSDR   LIVE
439 87899856 5803267 EMPOWER YOUR PATIENTS' FINANCIAL EXPERIENCE                    TSDR   LIVE
440 87348429 5246541 EMPOWER U                                                      TSDR   LIVE
441 87885292 5784939 EMPOWER TO TRANSFORM                                           TSDR   LIVE
442 87866507 5789066 MORTGAGE WITH EASE ENGAGE ACCOMPLISH SIMPLIFY EMPOWER          TSDR   LIVE
443 87911794 5779047 QUEENDOM EMPOWERED WOMEN EMPOWER WOMEN                         TSDR   LIVE
444 87923988 5743480 EMPOWER RETIREMENT                                             TSDR   LIVE
445 87342209 5300378 OMS YOGA AWAKEN · EMPOWER · INSPIRE                            TSDR   LIVE
446 87790378 5719343 PATIENTMPOWER                                                  TSDR   LIVE
447 87866514 5717588 MORTGAGE WITH EASE ENGAGE. ACCOMPLISH. SIMPLIFY. EMPOWER.      TSDR   LIVE
448 87787304 5704812 EMPOWER                                                        TSDR   LIVE
449 87859733 5687537 LITHOVUE EMPOWER                                               TSDR   LIVE
450 87868593 5682116 EMPOWER SUPPLY                                                 TSDR   LIVE
451 87698353 5677744 EMPOWERME WELLNESS                                             TSDR   LIVE
452 87698341 5677743 EMPOWERME WELLNESS                                             TSDR   LIVE
                       EQ EQUALITY FOR EVERYONE ENVISION ENLIGHTEN EMPOWER
453 87954489 5674222                                                                TSDR   LIVE
                       ENCOURAGE
454 87452463 5675942 ALEGE EMPOWER EMBRACE                                          TSDR   LIVE
455 87861690 5651578 EMPAWER                                                        TSDR   LIVE
456 87728276 5640708 SENSAI EMPOWER SUCCESS                                         TSDR   LIVE
457 87955641 5643557 EMPOWERS & EXPOWERS                                            TSDR   LIVE
458 87868053 5621365 EMPOWERRM                                                      TSDR   LIVE
459 87861793 5616060 EMPOWER MINISTRIES INTERNATIONAL                               TSDR   LIVE
460 87290511 5353653 EMPOWER WOMEN CHANGE THE WORLD                                 TSDR   LIVE
461 87861222 5606701 SANOMD EMPOWER TO HEAL                                         TSDR   LIVE
462 87690725 5604779 EMPOWER AND EXCEL TOGETHER WE CAN DO IT!                       TSDR   LIVE
463 87597294 5608236 EMPOWER PLAYBOOK                                               TSDR   LIVE
464 87434188 5602277 EMPOWER BRUNCH WITH NICOLE VALENTINE                           TSDR   LIVE
465 87698376 5593792 EMPOWERME WELLNESS                                             TSDR   LIVE
466 87698363 5593791 EMPOWERME WELLNESS                                             TSDR   LIVE
467 87638948 5584032 EMPOWER THE JOURNEY                                            TSDR   LIVE
468 87809802 5575297 EMPOWERPLAY                                                    TSDR   LIVE
469 87413494 5525785 EMPOWER WOMEN, EMPOWER THE WORLD                               TSDR   LIVE
470 87807456 5570490 EDUCATE. EMPOWER. ADHERE.                                      TSDR   LIVE
                       ENGAGE EMPOWER ENABLE EMBED EDUCATE & ENERGIZE COGNITRO
471 87385644 5568154                                                                TSDR   LIVE
                       SIX E'S ANALYTICS FRAMEWORK COGNITIVE ORGANIZATIONS
472 87378845 5551686 ALT A LAWFUL TRUTH ENTERPRISES EXPLORE.ENRICH. EMPOWER         TSDR   LIVE


                                              Ex. B - 16
         Case: 1:21-cv-04004 Document #: 21-2 Filed: 09/10/21 Page 20 of 29 PageID #:283
473 87245435 5430981 EMPOWER AND EXCEL TOGETHER WE CAN DO IT!                                   TSDR   LIVE
474 87621344           WE EMPOWER RVA                                                           TSDR   LIVE
475 87439468 5532891 FREE                                                                       TSDR   LIVE
476 87678840 5517807 R E L A T E RAPPORT EXPLORE LISTEN ADAPT TAILOR EMPOWER                    TSDR   LIVE
477 87455660 5511034 EMPOWER THE ADVISOR                                                        TSDR   LIVE
478 87652302 5490741 EMPOWER                                                                    TSDR   LIVE
479 87387158 5482235 EMPOWERMAN                                                                 TSDR   LIVE
480 87581983 5473941 DAWIT PUBLISHING EDUCATE ENTERTAIN EMPOWER                                 TSDR   LIVE
481 87422854 5476931 PUMPJACK POWER OUR ENERGY EMPOWERS YOU                                     TSDR   LIVE
482 87378993 5472838 SHEEMPOWERS                                                                TSDR   LIVE
483 87626927 5458765 E3 E3 FIREARMS ASSOCIATION EMPOWER EDUCATE ENTERTAIN                       TSDR   LIVE
484 87510974 5457313 PRB INFORM EMPOWER ADVANCE                                                 TSDR   LIVE
                       D.R.E.W. PROJECTS, INC. DEDICATING RESOURCES TO EMPOWER THE
485 87377575 5460368                                                                            TSDR   LIVE
                       WORLD
486 87592752 5451724 EVALUATE. EDUCATE. EMPOWER.                                                TSDR   LIVE
487 87419180 5410844 EMPOWER AGILE COACHING                                                     TSDR   LIVE
488 87411033 5446197 M>PWRH2O                                                                   TSDR   LIVE
489 87303515 5444413 BEFRIEND, PROTECT, EMPOWER!                                                TSDR   LIVE
                       PILATES MASTERY EMPOWER INSTRUCT EQUIP INSPIRE MMXVII EST.
490 87564372 5431952                                                                            TSDR   LIVE
                       ADVANCED PRACTITIONER ACCREDITATION PILATESMASTERY.ORG
491 87566044 5427653 EMPOWER FLORIDA                                                            TSDR   LIVE
492 87407924 5421821 EMPOWER ME ACADEMY                                                         TSDR   LIVE
493 87527063 5406453 EMPOWERPRO                                                                 TSDR   LIVE
494 87418748 5399987 EMPOWERESPANOL                                                             TSDR   LIVE
495 87327396 5399765 EMPOWER THE COLLEGE READINESS ANALYTICS SOLUTION                           TSDR   LIVE
                       OLIVE TREE INTERNATIONAL "LEARNING EMPOWERS FAMILIES,
496 87462544 5394718                                                                            TSDR   LIVE
                       COMMUNITIES, NATIONS"
497 87418752 5394600 EMPOWERACCESS                                                              TSDR   LIVE
498 87321237 5358364 BENCHMARK REHAB INSTITUTE INSPIRE & EMPOWER                                TSDR   LIVE
499 87493049 5390466 THE INTIMACY FIRM EDUCATE. EMPOWER. EXPLORE                                TSDR   LIVE
500 87388737 5363294 ENLIGHTEN AND EMPOWER                                                      TSDR   LIVE




                              |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




                                                       Ex. B - 17
           Case: 1:21-cv-04004 Document #: 21-2 Filed: 09/10/21 Page 21 of 29 PageID #:284
          United States Patent and Trademark Office

          Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Fri Sep 10 03:32:23 EDT 2021



 Logout   Please logout when you are done to release system resources allocated for you.


 Start List                 OR   Jump to                       784 Records(s) found (This
       At:                            record:
                                                               page: 501 ~ 600)
Refine Search ((Empower)[BI] and (live)[LD])[ALL]                     Submit
Current Search: S2: ((Empower)[BI] and (live)[LD])[ALL] docs: 784 occ: 1947


       Serial Reg.                                                                     Check
                                                          Word Mark                           Live/Dead
      Number Number                                                                    Status
                     UNBOUND ENERGY PARTNERSHIP PASSION COOPERATION SELF-
                     RELIANT RESPONSIBLE TRUST ENGAGING UNDERSTANDING INTEGRITY
                     INTERDEPENDENCE OPPORTUNITY SELF-DETERMINATION SELF-
                     RESPECT STRATEGIC VALUES PRINCIPLES FOCUS RIGHTS ATTENTION
                     POWER VIGOR FAIR INTEGRATE IMPACT CHOICE FUTURE TOGETHER
501 87434629 5350026 PROGRESS DRIVEN GROWTH INTERESTED PURPOSE DETERMINED ABLE TSDR LIVE
                     ENABLE ASSERTIVE STRONG ACTION INTELLIGENT EQUAL
                     COLLABORATE RESPECT SELF-SUFFICIENT JUSTICE PROBLEM-SOLVING
                     POTENTIAL ISSUE-FOCUSED COMMITTED EDUCATION FREEDOM
                     INDEPENDENCE SUPPORT MOTIVATION PRIDE EMPOWER COMPASSION
                     KNOWLEDGE
502 87160120 5342000 EMPOWER HER, EMPOWER HUMANITY                                     TSDR LIVE
503 87420544 5329576 EMPOWERMENTOR                                                     TSDR LIVE
504 87030845 5330623 MS CARE CONNECT LEARN CONNECT EMPOWER                             TSDR LIVE
505 87405504 5323242 WE CARE SAFETY LOOP LISTEN CONNECT EMPOWER TEAM                   TSDR LIVE
506 87134916 5299283 IMPLEMENT. EMPOWER. SUSTAIN.                                      TSDR LIVE
507 87305986 5294693 EMPOWER ONE, INSPIRE MANY                                         TSDR LIVE
508 87306204 5284643 EMPOWER YOUR LIFE                                                 TSDR LIVE
509 87295284 5275515 BODHI PILATES ENLIGHTEN EMPOWER EXCEL                             TSDR LIVE
510 87260142 5274894 EMPOWER                                                           TSDR LIVE
511 87040372 5203240 EDUCATE. INSPIRE. EMPOWER.                                        TSDR LIVE
512 87054316 5216581 ARTES PRO VITA ACADEMY SKILLS FOR L.I.F.E.                        TSDR LIVE
513 87102375 5212293 EMPOWER YOUR WORLD                                                TSDR LIVE
514 87009009 5068757 EMPOWER YOUR LOOK. EMPOWER YOUR LIFE!                             TSDR LIVE
515 87104001 5201733 EMPOWER HOPE A FACE FOR THE INVISIBLE                             TSDR LIVE
516 87180332 5190949 EDUCATE EMPOWER EXPERIENCE                                        TSDR LIVE
517 87033170 5173065 MOVE MEETINGS MOTIVATE OPTIMIZE VITALIZE EMPOWER                  TSDR LIVE
518 87012452 5154396 EMPOWER BARRE                                                     TSDR LIVE
519 87090493 5150313 EMPOWER FARMS                                                     TSDR LIVE
520 87090496 5145691 EMPOWER FARMS                                                     TSDR LIVE
521 87047349 5132267 MPOWHER                                                           TSDR LIVE

                                                        Ex. B - 18
         Case: 1:21-cv-04004 Document #: 21-2 Filed: 09/10/21 Page 22 of 29 PageID #:285
522 87023352 5113631 A THOUSAND JOYS EMPOWER YOURSELF, TRANSFORM YOUR WORLD         TSDR LIVE
                       VOWE VICTORIOUS OVERCOMING WOMEN EMPOWERED INSPIRED BY
523 87005189 5112937                                                                TSDR LIVE
                       WOMEN FOR WOMEN TO EMPOWER WOMEN
524 87031087 5104868 EMPOWER TO POWER                                               TSDR LIVE
525 86686272 4898430 IEE                                                            TSDR LIVE
526 86786911 5030282 ILLINOIS MUNICIPAL LEAGUE EDUCATE. ADVOCATE. EMPOWER           TSDR LIVE
527 86755949 5106153 WE DREAM, WE BUILD, WE EMPOWER                                 TSDR LIVE
                     EMPOWER CLINICS EMPOWERING INDIVIDUALS TO IMPROVE AND
528 86613654 4976271                                                                TSDR LIVE
                     PROTECT THEIR HEALTH.
529 86935774 5075212 EMPOWER WIRELESS OARLOCK                                       TSDR LIVE
530 86933810 5075211 SPEEDCOACH EMPOWER WIRELESS OARLOCK                            TSDR LIVE
531 86123568 4714701 TRU ARMOR PROTECT EMPOWER PREPARE                              TSDR LIVE
532 86335460 4703095 SMILETRAIN TEAM EMPOWER                                        TSDR LIVE
533 86369850 4801036 EMPOWER U                                                      TSDR LIVE
534 86286203 5008534 EQUIP· ENCOURAGE· EMPOWER                                      TSDR LIVE
                       SELFIEBEE LABELS YOU RIGHT. CLOTHING THAT EMPOWERS COLOR ME
                       SUCCESSFUL COLOUR ME SUCCESSFUL GRADUATED FROM TOLERANCE
                       TO ACCEPTANCE FAITH BELIEVES SUCCESS STORY MY DREAMS
                       BECOME REALITY BELIEVE IN YOURSELF I GOT THIS LABEL ME WELL A
535 86415026                                                                         TSDR LIVE
                       WORK IN PROGRESS GRADUATED FROM IMPOSSIBLE TO BELIEVABLE
                       SKIPPED THE LADDER IDENTITY IDENTITY A+ THIS WAY UP THINKING
                       BEYOND THE BOX LEADERSHIP LEADERSHIP IS ABOUT MOTIVATION
                       LEADERSHIP STARTS HERE RENEGADE
536 86458515 4819753 EMPOWER                                                        TSDR LIVE
537 86074730 4525614 DATA TO EMPOWER                                                TSDR LIVE
538 86199872 4648198 CONNECT OWN REVEAL EMPOWER                                     TSDR LIVE
539 86199903 4648199 CONNECT OWN REVEAL EMPOWER                                     TSDR LIVE
540 86629547 5686423 EMPOWER                                                        TSDR LIVE
541 86121976 4693247 EMPOWER NEXT                                                   TSDR LIVE
542 86536378 4826351 EMPOWER YOUR CHANGE                                            TSDR LIVE
                       LISTEN THINK SPEAK EDUCATE ENLIGHTEN EMPOWER CALIFORNIA HIGH
543 86294083 4718116                                                                TSDR LIVE
                       CHSSA SPEECH ASSOCIATION
                       PEACEFUL SHORES MINISTRIES "ENCOURAGE, ENLIGHTEN, &
544 86067045 4542656                                                                TSDR LIVE
                       EMPOWER"
545 86129775 4575191 114TH PARTNERSHIP CONNECT. SPARK. EMPOWER.                     TSDR LIVE
546 86395159 5324125 SHOP. GIVE. EMPOWER.                                           TSDR LIVE
547 86395151 5324124 SHOP. GIVE. EMPOWER.                                           TSDR LIVE
548 86979957 5056334 M-PWR                                                          TSDR LIVE
549 86459536 4784910 RENU HEALTH & FITNESS                                          TSDR LIVE
550 86898349 5219409 NINLARO EMPOWER                                                TSDR LIVE
551 86925081 5054663 EMPOWER MINDS. STRENGTHEN BODIES. INSPIRE CREATIVITY.          TSDR LIVE
552 86879203 5031072 EMPOWER PHARMACY                                               TSDR LIVE
553 86505595 4816870 ENERGAGE ENERGIZE. EMPOWER. ENGAGE.                            TSDR LIVE
554 86146370 4571905 MOTIVATE, EMPOWER & INSPIRE                                    TSDR LIVE
555 86978749 4957521 EMPOWER THE FUTURE                                             TSDR LIVE
556 86052289 4595712 EMPOWER THE FUTURE                                             TSDR LIVE
557 86111551 4555633 EMPOWER                                                        TSDR LIVE
558 86133038 4740021 DESIGNED TO EMPOWER                                            TSDR LIVE
559 86824464 5006906 E EDUCATE ENLIGHTEN EMPOWER CONSULTANTSGROUP                   TSDR LIVE
560 86911155 5277272 EMPOWER                                                        TSDR LIVE

                                              Ex. B - 19
         Case: 1:21-cv-04004 Document #: 21-2 Filed: 09/10/21 Page 23 of 29 PageID #:286
561 86110873 4505504 EMPOWER                                                                    TSDR LIVE
562 86517838 4807806 EMPOWERACTIVE                                                              TSDR LIVE
563 86863446 5021918 EMPOWER PHARMACY                                                           TSDR LIVE
564 86800933 5984599 ENGAGE.ENABLE.EMPOWER                                                      TSDR LIVE
565 86797925 5134477 EMPOWER                                                                    TSDR LIVE
566 86977494 4857024 IMPOWER HEALTH                                                             TSDR LIVE
567 86444528 4748086 BELIEVE IN MORE. EMPOWER CHANGE.                                           TSDR LIVE
568 86032551 4501323 E2 EDUCATION EMPOWERS                                                      TSDR LIVE
569 86717063 5296936 GSAM EMPOWER                                                               TSDR LIVE
570 86866840 5851853 EMPOWER INTELLIGENCE                                                       TSDR LIVE
571 86548968 4984470 EMPOWR 3D KNEE                                                             TSDR LIVE
572 86383965 4738258 COOPER ELLA EMPOWER                                                        TSDR LIVE
573 86203259 4871289 MPOWERME                                                                   TSDR LIVE
574 86673102 5138280 IMPOWER                                                                    TSDR LIVE
575 86738810 4932185 LADIES INSPIRED TO EMPOWER                                                 TSDR LIVE
576 86979872 5042989 EMPOWER                                                                    TSDR LIVE
577 86138916 5396638 EMPOWER                                                                    TSDR LIVE
578 86296030 5715666 EMPOWER EDITOR                                                             TSDR LIVE
579 86954045 5072897 SPOT POTENTIAL EMPOWER TALENT                                              TSDR LIVE
580 86125391 5119748 MADSHUS EMPOWER                                                            TSDR LIVE
581 86809218 5541376 EMPOWER YOUR EVOLUTION                                                     TSDR LIVE
582 86593331 5486860 THE BLACK SUCCESS NETWORK EDUCATE. INSPIRE. EMPOWER.                       TSDR LIVE
583 86247002 5453768 BUY ONE EMPOWER ONE                                                        TSDR LIVE
584 86435969 5407837 EMPOWER                                                                    TSDR LIVE
                       CENTER FOR RESILIENCE EMPOWERING PEOPLE TO EMPOWER
585 86970707 5090314                                                                            TSDR LIVE
                       THEMSELVES.
586 86855163 5381176 EMPOWER THE DRIVE                                                          TSDR LIVE
587 86435964 5256647 EMPOWER RETIREMENT                                                         TSDR LIVE
588 86848686 5021202 EMPOWER ME PINK                                                            TSDR LIVE
589 86622917 5261588 AX EMPOWER                                                                 TSDR LIVE
590 86134654 4998646 CORE CLASSROOM TRANSFORM. ENGAGE. EMPOWER.                                 TSDR LIVE
591 86725180 5087813 EMPOWER TRAINING SERVICES                                                  TSDR LIVE
592 86949020 5068373 EMPOWERLIFT                                                                TSDR LIVE
593 86906392 5192434 EARN TODAY, ENJOY TOMORROW, EMPOWER FOREVER                                TSDR LIVE
594 86894465 5192352 EMPOWER PACKS                                                              TSDR LIVE
595 86863216 5169360 LAKES REGION COMMUNITY SERVICES ENGAGE.EMPOWER. INSPIRE.                   TSDR LIVE
596 86088373 4704734 TO EMPOWER WOMEN THROUGH BODY TRANSFORMATION                               TSDR LIVE
597 86675459 5161883 EMPOWERRX                                                                  TSDR LIVE
598 86806536 5134509 EMPOWER HEALTHIT                                                           TSDR LIVE
599 86806528 5134508 EMPOWER NURSING & ALLIED SOLUTIONS                                         TSDR LIVE
                       DYNAMIC THERAPY & WELLNESS SERVICES, INC. INSPIRE & EMPOWER
600 86923943 5130402                                                                            TSDR LIVE
                       FOR OPTIMUM HEALTH




                              |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY



                                                       Ex. B - 20
           Case: 1:21-cv-04004 Document #: 21-2 Filed: 09/10/21 Page 24 of 29 PageID #:287
          United States Patent and Trademark Office

          Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Fri Sep 10 03:32:23 EDT 2021



 Logout   Please logout when you are done to release system resources allocated for you.


 Start List                 OR   Jump to                       784 Records(s) found (This
       At:                            record:
                                                               page: 601 ~ 700)
Refine Search ((Empower)[BI] and (live)[LD])[ALL]                     Submit
Current Search: S2: ((Empower)[BI] and (live)[LD])[ALL] docs: 784 occ: 1947


       Serial    Reg.                                                                 Check
                                                          Word Mark                            Live/Dead
      Number    Number                                                                Status
601 86849671 5117416      EMPOWER YOGA                                               TSDR      LIVE
602 86785290 5098481 INSPIRE, ENABLE & EMPOWER: INNOVATION AND CRITICAL THINKING TSDR          LIVE
603 86793870 5093908 EMPOWER YOUR ROBOT                                              TSDR      LIVE
                          ENRICH · EMPOWER · EXCEL E3 PREPARTORY & LEADERSHIP
604 86574871 5091966                                                                 TSDR      LIVE
                          ACADEMY
605 86927300 5085510 IAMPOSSIBLE EMPOWER · UNITE · INSPIRE                           TSDR      LIVE
606 86871284 5035373 ENERGY EMPOWER THE MOVEMENT!                                    TSDR      LIVE
607 86940538 5077003 MUSIC EMPOWERS                                                  TSDR      LIVE
608 86924180 5058679 IGNITE. EXCITE. EMPOWER.                                        TSDR      LIVE
609 86140745 4726165 EMPOWER YOURSELF WITH WELLNESS                                  TSDR      LIVE
610 86895731 5040607 EMPOWER PAK                                                     TSDR      LIVE
611 86843781 5039562 WHEW                                                            TSDR      LIVE
612 86888698 5035990 EMPOWERABILITY                                                  TSDR      LIVE
613 86882573 5031464 KALI EMPOWER YOURSELF EXPRESSION                                TSDR      LIVE
614 86877332 5027049 R.E.A.D AND RULE                                                TSDR      LIVE
615 86874249 5022570 EMPOWER CORE 5                                                  TSDR      LIVE
616 86348696 4993921 EMPOWER ME BAR                                                  TSDR      LIVE
617 86817558 5016466 BANG BOOM EMPOWER                                               TSDR      LIVE
                          ENLIGHTEN. EMPOWER. TRANSFORM. LET'S ACCOMPLISH
618 86273370 5018345                                                                 TSDR      LIVE
                          SOMETHING GREAT TOGETHER.
619 86844110 5009846 EMPOWER LUNCH                                                   TSDR      LIVE
620 86431708 5008696 EMPOWER YOUR LIPS                                               TSDR      LIVE
621 86829473 4997824 EMPOWER360+                                                     TSDR      LIVE
622 86283166 4993871 WALK PLUS BY EMPOWER                                            TSDR      LIVE
623 86773061 4986894 EMPOWER PERFORMANCE PHYSICAL TRAINING                           TSDR      LIVE
624 86697922 4986676 DAVIDA L. ANDERSON EMBRACE ENCOURAGE EMPOWER                    TSDR      LIVE
625 86596574 4967443 EMPOWWWER                                                       TSDR      LIVE
626 86773062 4960122 EMPOWER PERFORMANCE                                             TSDR      LIVE
627 86589293 4958438 ENGAGE. EMPOWER. ACHIEVE.                                       TSDR      LIVE

                                                        Ex. B - 21
         Case: 1:21-cv-04004 Document #: 21-2 Filed: 09/10/21 Page 25 of 29 PageID #:288
628 86761691 4946216 COLLABORATE. EMPOWER. ACHIEVE.                             TSDR       LIVE
629 86425970 4937626 EMPOWER BY ALLSUP                                          TSDR       LIVE
630 86772357 4913797 EMPOWER YOUR PROJECT WORKFORCE                             TSDR       LIVE
631 86716824 4913653 EMPOWER3000                                                TSDR       LIVE
632 86700663 4908225 EMPOWER                                                    TSDR       LIVE
633 86262493 4902445 RE BY EMPOWER RECOVER. RECHARGE. RENEW.                    TSDR       LIVE
634 86518234 4897436 READY TO EMPOWER                                           TSDR       LIVE
635 86518227 4897435 READY TO EMPOWER                                           TSDR       LIVE
636 86511247 4878603 IGNITE. EXCITE. EMPOWER.                                   TSDR       LIVE
                       EMPOWERCARE COMPASSION · INTEGRITY · DILIGENCE ·
637 86605889 4870132                                                            TSDR       LIVE
                       STEWARDSHIP A CARECONNECT COMPANY
638 86617121 4866677 EMPOWER THE CHILD. EMPOWER THE MIND.                       TSDR       LIVE
639 86605855 4859420 EMPOWERCARE                                                TSDR       LIVE
640 86350192 4843854 G GRANT INSURANCE SERVICES EDUCATE, EMPOWER AND PROTECT TSDR          LIVE
641 86281580 4834522 THE EMPOWER HOUR                                           TSDR       LIVE
642 86428045 4825379 ENABLE LEARNERS. EMPOWER EDUCATORS                         TSDR       LIVE
643 86370073 4825155 INSPIRING CHANGE - EMPOWER WOMEN                           TSDR       LIVE
                       RAY OF LIFE ROOM SOLAR SOLUTIONS THAT EMPOWER BRIGHTER
644 86449826 4816529                                                            TSDR       LIVE
                       FUTURES
645 86503409 4803268 EMPOWER GIRL                                               TSDR       LIVE
646 86349946 4800982 CONNECT. SHARE. EMPOWER.                                   TSDR       LIVE
647 86471562 4785147 ENGAGE ENCOURAGE EMPOWER ENLIVEN NURTURINGLIFE             TSDR       LIVE
648 86312190 4784444 EMPOWER YOUR AUTHENTIC LIFE                                TSDR       LIVE
649 86113667 4773579 E3 RESULTS EVALUATE ENHANCE EMPOWER                        TSDR       LIVE
650 86240585 4757245 EMPOWERS INSPIRES CELEBRATES                               TSDR       LIVE
651 86393385 4734730 EMPOWER HAVE FUN, TO HELP ONE                              TSDR       LIVE
652 86215932 4706769 PATHWAY READY! DESIGN. EMPOWER. GROW.                      TSDR       LIVE
653 86121947 4693246 MD MADDOCK DOUGLAS EMPOWER NEXT                            TSDR       LIVE
654 85101685 4021614 EMPOWERABILITY                                             TSDR       LIVE
655 85088679 3925652 EMPOWERABILITY                                             TSDR       LIVE
656 85171219 3992874 YOUR MASSAGE COACH INSPIRE · EMPOWER · TRANSFORM           TSDR       LIVE
657 85573204 4249453 E3 E3 CONSULTING EDUCATE ENRICH EMPOWER                    TSDR       LIVE
658 85302079 4066768 EMPOWER THE VILLAGE                                        TSDR       LIVE
659 85047075 3903874 EMPOWHER                                                   TSDR       LIVE
660 85047074 3903873 EMPOWHER                                                   TSDR       LIVE
661 85970811 4643388 M-POWER                                                    TSDR       LIVE
662 85085004 4210579 WE EMPOWER LEARNING                                        TSDR       LIVE
663 85319739 4155542 SHE 4LIFE SURVIVE HOPE EMPOWER                             TSDR       LIVE
664 85319728 4155541 SHE 4LIFE SURVIVE HOPE EMPOWER                             TSDR       LIVE
665 85319710 4144162 SHE 4LIFE SURVIVE HOPE EMPOWER                             TSDR       LIVE
666 85478547 4310024 EMPOWERU                                                   TSDR       LIVE
667 85514516 4841631 INNOVATION THAT EMPOWERS                                   TSDR       LIVE
668 85853456 4496103 CDHP COACH ENGAGE, EDUCAT, EMPOWER                         TSDR       LIVE
669 85645624 4291598 URBAN DOVE ENERGIZE · EDUCATE · EMPOWER                    TSDR       LIVE
                       URBAN DOVE TEAM CHARTER SCHOOL ENERGIZE· EDUCATE ·
670 85645605 4325887                                                            TSDR       LIVE
                       EMPOWER
671 85977556 4243710 EMPOWER POSTURECUE                                         TSDR       LIVE


                                                Ex. B - 22
         Case: 1:21-cv-04004 Document #: 21-2 Filed: 09/10/21 Page 26 of 29 PageID #:289
672 85056812 3952605 EMPOWER WHAT MATTERS                                                     TSDR   LIVE
673 85505745 4179451 EMPOWER                                                                  TSDR   LIVE
674 85707400 4572948 M*PWR                                                                    TSDR   LIVE
675 85421659 4138881 EMPOWER                                                                  TSDR   LIVE
676 85953095 5137813 EMPOWER YOUR MISSION                                                     TSDR   LIVE
677 85857559 4696473 EMPOWER LETTING YOU TAKE CHARGE                                          TSDR   LIVE
678 85394797 4118523   WE EMPOWER YOU                                                         TSDR   LIVE
679 85683989 4491895 EMPOWER A LIFETIME                                                       TSDR   LIVE
                       CFO BUSINESS GROWTH SOLUTIONS, LLC EMPOWERS YOU TO MAKE
680 85947690 4465667                                                           TSDR                  LIVE
                       BETTER BUSINESS DECISIONS.
                       EMPOWER SPINAL CORD INJURY A SECOND CHANCE AT
681 85795192 4395216                                                                          TSDR   LIVE
                       REHABILITATION
682 85773028 4367649 GIVE GIRLS WHO INSPIRE VOLUNTEER & EMPOWER                               TSDR   LIVE
683 85819857 4384023 EMPOWERNOMICS                                                            TSDR   LIVE
684 85618053 4254062 EMPOWER U                                                                TSDR   LIVE
685 85561250 4221821 ENGAGE ENLIGHTEN EMPOWER                                                 TSDR   LIVE
686 85696796 4283138 EMPOWER YOUR PRACTICE                                                    TSDR   LIVE
687 85799691 4375691 KEYLOGIC UNLOCK & EMPOWER                                                TSDR   LIVE
688 85797920 4375659 UNLOCK & EMPOWER                                                         TSDR   LIVE
689 85730329 4341806 ENGINEERED TO EMPOWER                                                    TSDR   LIVE
690 85977164 4215543 MEDEMPOWER                                                               TSDR   LIVE
691 85369145 4203457 EMPOWER RESULTS                                                          TSDR   LIVE
692 85423462 4197184 INNOVATE.EMPOWER.IMPACT                                                  TSDR   LIVE
693 85447942 4185452 EMPOWER                                                                  TSDR   LIVE
694 85411442 4184343 MY CO-OP EMPOWERS ME                                                     TSDR   LIVE
695 85536161 4179521 EMPOWER                                                                  TSDR   LIVE
696 85494934 4186025 INFORM, INSPIRE, MENTOR & EMPOWER                                        TSDR   LIVE
                       INDEPENDENT ELECTRICAL CONTRACTORS CHESAPEAKE EDUCATE.
697 85338515 4232269                                                          TSDR                   LIVE
                       EMPOWER. ENERGIZE.
698 85364246 4145563 IDT ENERGY WE EMPOWER YOU!                                               TSDR   LIVE
699 85389202 4125348 DR. SUSIE TRANSFORM · EMPOWER · SOAR                                     TSDR   LIVE
700 85386828 4118313   EMPOWER                                                                TSDR   LIVE




                            |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




                                                     Ex. B - 23
           Case: 1:21-cv-04004 Document #: 21-2 Filed: 09/10/21 Page 27 of 29 PageID #:290
          United States Patent and Trademark Office

          Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

 Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Fri Sep 10 03:32:23 EDT 2021



 Logout   Please logout when you are done to release system resources allocated for you.


 Start List                 OR   Jump to                       784 Records(s) found (This
       At:                            record:
                                                               page: 701 ~ 784)
Refine Search ((Empower)[BI] and (live)[LD])[ALL]                     Submit
Current Search: S2: ((Empower)[BI] and (live)[LD])[ALL] docs: 784 occ: 1947


       Serial     Reg.                                                                Check
                                                          Word Mark                            Live/Dead
      Number     Number                                                               Status
701 85425832    4139175    REACTT                                                   TSDR       LIVE
702 85207733    4086568    E2 EMPOWER ELECTRIC                                      TSDR       LIVE
703 85598445    4876554    EMPOWER ME TOUR                                          TSDR       LIVE
704 85769433    4773265    NETWORKING EMPOWERS SMART THERAPISTS (NEST)              TSDR       LIVE
705 85041652    4753990    EMPOWER ME                                               TSDR       LIVE
706 85969162    4710320    EMPOWER                                                  TSDR       LIVE
707 79294347    6391978    EMPWR                                                    TSDR       LIVE
                           WE EMPOWER PEOPLE TO REDISCOVER ALL THEEMOTIONS OF
708 79249750    5876669                                                             TSDR       LIVE
                           SOUND AMPLIFON
709 79195129    5388762    EMPOWER                                                  TSDR       LIVE
710 79267581    6087811    ENABLES & EMPOWERS                                       TSDR       LIVE
711 79234750    5929096    WESOURCE ACTIVE SCIENCE TO EMPOWER BEAUTY                TSDR       LIVE
712 79159533    4893902    EMPOWER                                                  TSDR       LIVE
713 79219127    5526955    BARAMUNDI EMPOWER YOUR IT                                TSDR       LIVE
714 78907280    3342030    AGILIS EMPOWER                                           TSDR       LIVE
715 78950139    4418865    EMPOWER FEDERAL CREDIT UNION                             TSDR       LIVE
716 78958769    3318281    EMPOWERID                                                TSDR       LIVE
717 78719822    3303945    EMPOWER THE FAMILY                                       TSDR       LIVE
                           ABYSSINIAN DEVELOPMENT CORPORATION BELIEVE. BUILD.
718 78721062    3173644                                                             TSDR       LIVE
                           EMPOWER.
719 78643114    3095498    WALK TO EMPOWER                                          TSDR       LIVE
720 78758231    3162401    EMPOWERLINE                                              TSDR       LIVE
721 78617687    3122124    LEARN. EMPOWER. SUCCEED.                                 TSDR       LIVE
722 78602779    3103560    ENGAGE, INSPIRE, EMPOWER                                 TSDR       LIVE
723 78343715    3058186    EMPOWER                                                  TSDR       LIVE
724 78349839    2974380    EMPOWER YOUR SMILE                                       TSDR       LIVE
725 77721885    3938438    LEOMEDICUS EMPOWER TO SURVIVE TRAIN TO PREVAIL           TSDR       LIVE
726 77752663    3869119    CALIFORNIA WOMEN LEAD ENGAGE · EMPOWER · ELECT           TSDR       LIVE
727 77612960    3926136    EMPOWER                                                  TSDR       LIVE

                                                        Ex. B - 24
         Case: 1:21-cv-04004 Document #: 21-2 Filed: 09/10/21 Page 28 of 29 PageID #:291
728 77596737   3886885   EMPOWER SOFTWARE SOLUTIONS                            TSDR        LIVE
729 77783254   3894803   EMBRACE EMBODY EMPOWER R                              TSDR        LIVE
730 77785777   3868419   EMPOWER YOUR BEST SELF                                TSDR        LIVE
731 77717847   3812745   EMPOWERMR                                             TSDR        LIVE
732 77717842   3812744   EMPOWERCTA                                            TSDR        LIVE
733 77717339   4388334   EMPOWERTAX                                            TSDR        LIVE
734 77682626   3761835   EMPOWER PARTIES                                       TSDR        LIVE
735 77723885   3819506   FP&S EMPOWER                                          TSDR        LIVE
736 77624821   4012841   CROHN'S ADVOCATE CONNECT. EDUCATE. EMPOWER.           TSDR        LIVE
737 77697651   3794574   WE EMPOWER BEAUTY                                     TSDR        LIVE
738 77811048   3938625   MPOWERPRINT                                           TSDR        LIVE
739 77900188   3831219   ZSL INC. EVOLVE...EMERGE...EMPOWER                    TSDR        LIVE
740 77704079   3750671   HANDS OF FREEDOM EMBRACE / EQUIP / EMPOWER            TSDR        LIVE
741 77637066   3672197   THINK AHEAD EMPOWERU                                  TSDR        LIVE
742 77538378   3586814   THE ULTIMATE FLUID TO EMPOWER YOUR BODYAND MIND       TSDR        LIVE
743 77818809   4137313   EMPOWER INSURANCE                                     TSDR        LIVE
744 77706584   3942601   EMPOWER WATER THIRST IS ONLY THE BEGINNING...         TSDR        LIVE
745 77109832   3991435   EMPOWER                                               TSDR        LIVE
746 77109771   3987522   EMPOWER                                               TSDR        LIVE
747 77182184   3417187   EMPOWERSYNC                                           TSDR        LIVE
748 77442852   3875294   EMPOWER                                               TSDR        LIVE
749 77223685   3789073   HEALTHXPLORER ENCOURAGE EDUCATE EMPOWER               TSDR        LIVE
750 77480377   3755431   FLORIDA YOUTH SHINE EMPOWER IMPROVE EDUCATE SUPPORT   TSDR        LIVE
751 77475257   3637827   THE 21 DAY EMPOWER BRACELET                           TSDR        LIVE
752 77024610   4428988   EMPOWER FEDERAL CREDIT UNION                          TSDR        LIVE
753 77224922   3573374   EMPOWHER                                              TSDR        LIVE
                         COATS + BENNETT PLLC CONNECT. EMPOWER. PROTECT.
754 77484910   3571891                                                         TSDR        LIVE
                         INTELLECTUAL PROPERTY LAW
755 77210626   3548879   EMPOWER YOUR PLANNING PROCESS                         TSDR        LIVE
756 77446519   3601375   THINK AHEAD EMPOWERU                                  TSDR        LIVE
757 77146031   3355624   MEDEMPOWER                                            TSDR        LIVE
                         STRATEGIC PLANNING ONLINE EMPOWER YOUR PLANNING
758 77210657   3391310                                                         TSDR        LIVE
                         PROCESS
759 76467794   2769099   VANELLA INFORM:EMPOWER:EMPLOY                         TSDR        LIVE
760 76640728   3392283   EMPOWER                                               TSDR        LIVE
761 76608652   3067159   EMPOWER AFRICA                                        TSDR        LIVE
762 76520296   2859681   EMPOWER                                               TSDR        LIVE
763 76646618   3418881   EMPOWERMX                                             TSDR        LIVE
764 76717295   5183871   EMPOWER RPO                                           TSDR        LIVE
765 76717294   5183870   EMPOWER PPAP                                          TSDR        LIVE
766 76717293   5183869   EMPOWER VMS                                           TSDR        LIVE
767 76708758   4203963   E2                                                    TSDR        LIVE
768 76566138   3096065   TRUEHOPE EMPOWERPLUS                                  TSDR        LIVE
769 76639556   3185281   EMPOWER MOBILITY                                      TSDR        LIVE
770 76378821   2867305   EMPOWER                                               TSDR        LIVE
771 76415638   2900272   BOWNE AE&T GROUP WHERE EXPERIENCE EMPOWERS VISION     TSDR        LIVE
772 76347302   2901960   EMPOWER                                               TSDR        LIVE

                                               Ex. B - 25
         Case: 1:21-cv-04004 Document #: 21-2 Filed: 09/10/21 Page 29 of 29 PageID #:292
773 76189649   2549666   EMPOWER                                                               TSDR   LIVE
774 76061654   2562447   EMPOWER                                                               TSDR   LIVE
775 75888310   2481717   EMPOWER YOUR BODY EMPOWER YOUR MIND                                   TSDR   LIVE
776 75531288   2309961   EMPOWER IT                                                            TSDR   LIVE
777 75564566   2328438   EMPOWER MEDIA MARKETING                                               TSDR   LIVE
778 75288041   2272790   IMPOWER                                                               TSDR   LIVE
779 75393860   2639923   IMPOWER                                                               TSDR   LIVE
780 75374804   3060536   EMPOWER                                                               TSDR   LIVE
781 75120520   2657469   EMPOWER                                                               TSDR   LIVE
782 75488311   2255629   WOMEN OF COLOR EMPOWERED                                              TSDR   LIVE
783 75456367   2287349   WE'RE YOUR EMPOWER COMPANY                                            TSDR   LIVE
784 75048425   2657465   EMPOWER                                                               TSDR   LIVE




                             |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




                                                      Ex. B - 26
